Citation Nr: 0819308	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative report that his 
psychiatric disability has worsened since the most recent 
examination, which was conducted in January 2006.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

In addition, the Board observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since February 2007, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
For this reason as well, the claim must be remanded.

Finally, the Court of Appeals for Veterans Claims issued a 
decision significantly impacting VA's duty to notify on 
increased rating claims such as this.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus the Board finds that the 
notice previously provided to the veteran is inadequate and 
further notice should be given compliant with the above 
decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased ratings as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically the veteran 
should be provided notice of the following:

    a)  That he should submit evidence of not 
only a worsening or increase in severity of 
his condition, but also of the affect such 
worsening or increase in severity has had on 
his employment and daily life.
    
    b)  The relevant rating criteria under 
which his service-connected schizophrenia 
will be evaluated (i.e., 38 C.F.R. § 4.130, 
Diagnostic Code 9203).  The Board notes that 
the Statement of the Case provided the 
veteran notice of the old rating criteria 
(in effect in prior to the amendments made 
in 1996) in addition to the current rating 
criteria.  Since the veteran's claim for an 
increased rating was received in October 
2005, the old rating criteria are not 
relevant to evaluating the current severity 
of the veteran's schizophrenia and, thus, 
notice of the old rating criteria could have 
been confusing to the veteran.  Any 
subsequent notice should, therefore, only 
contain the current rating criteria relevant 
to the veteran's claim presently before VA.

2.  Obtain the veteran's mental health 
treatment records from the VA Medical Center 
in Memphis, Tennessee, since February 2007.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric examination.  
The claims file must be provided to the 
examiner for review.  All necessary tests 
and studies should be conducted in order to 
ascertain the severity of the veteran's 
psychiatric disability.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and impairment of 
occupational and social functioning in the 
veteran's daily activities, including work 
and social activity.  In addition, the 
examiner should assign an appropriate GAF 
score reflecting the current severity of the 
veteran's impairment in social and 
industrial functioning and provide an 
explanation for the score assigned.  All 
findings and conclusions should be set forth 
in a legible report.

4.  Then, readjudicate the appeal.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

